ICJ_048_NorthernCameroons_CMR_GBR_1961-11-02_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU

CAMEROUN SEPTENTRIONAL
(CAMEROUN c. ROYAUME-UNI)

ORDONNANCE DU 2 NOVEMBRE 1961

1961

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING

THE NORTHERN CAMEROONS
(CAMEROUN ». UNITED KINGDOM)

ORDER OF 2 NOVEMBER 1961
La présente ordonnance doit être citée comme suit:

« Affaire du Cameroun septentrional
(Cameroun c. Royaume-Uni),
Ordonnance du 2 novembre 1967 : C. I. J. Recueil 1967, p. 58.5»

This Order should be cited as follows:

“Case concerning the Northern Cameroons
(Cameroun v. United Kingdom),
Order of 2 November 1961: I.C.]. Reports 1961, p. 58.”

 

Ne de vente : 953
Sales number

 

 

 
1961
Le 2 novembre
Rôle général
n° 48

58

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1961

2 novembre 1967

AFFAIRE DU

CAMEROUN SEPTENTRIONAL
(CAMEROUN c. ROYAUME-UNI)

ORDONNANCE

Le Président de la Cour internationale de Justice,

vu l’article 48 du Statut de la Cour et l’article 37 du Règlement de
la Cour;

vu l’ordonnance du 6 juillet 1961 fixant au 1°° novembre 1961 la
date d'expiration du délai pour le dépôt du mémoire de la Répu-
blique fédérale du Cameroun et au re? mars 1962 la date d’expi-
ration du délai pour le dépôt du contre-mémoire du Royaume-Uni
de Grande-Bretagne et d'Irlande du Nord et réservant la suite de
la procédure; ‘

Considérant que, par lettre du 23 octobre 1961, l’agent du Gou-
vernement de la République fédérale du Cameroun a demandé
que ce délai fût prorogé de deux mois;

Considérant que, par lettre du 25 octobre 1961, la lettre de
l’agent du Gouvernement de la République fédérale du Cameroun
a été communiquée à l’agent du Gouvernement du Royaume-Uni,
lequel a été invité à faire connaître les vues de son Gouvernement
sur la demande ainsi présentée au nom du Gouvernement de la
République fédérale du Cameroun;

Considérant que, par lettre du 31 octobre 1961, l’agent du Gou-
vernement du Royaume-Uni a fait savoir que son Gouvernement
ne formulait aucune objection à la demande du Gouvernement de
la République fédérale du Cameroun, étant entendu qu'il serait

4
59 CAMEROUN SEPTENTRIONAL (ORD. DU 2 XI 61)

accordé une prolongation correspondante de deux mois du délai
fixé pour le dépôt du contre-mémoire du Royaume-Uni,

Reporte au 3 janvier 1962 la date d’expiration du délai pour le
dépôt du mémoire de la République fédérale du Cameroun

et au 2 mai 1962 la date d'expiration du délai pour le dépôt
du contre-mémoire du Royaume-Uni.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le deux novembre mil neuf cent
soixante et un, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement de la République fédérale du Cameroun
et au Gouvernement du Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord.

Le Président,
(Signé) B. WINIARSKI.

Le Greffier adjoint,
(Signé) S. AQUARONE.
